Citation Nr: 1619741	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  10-17 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an extension of a temporary total rating beyond September 30, 2009, based on the need for convalescence following a March 13, 2009 surgery associated with service-connected right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey Counsel





INTRODUCTION

The Veteran served on active duty from January 21, 2003 to December 21, 2003, and from October 31, 2004 to February 22, 2005.

This matter comes before the Board of  Veterans' Appeal (Board) on appeal from a
November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St Louis, Missouri.\

In October 2013, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action. 

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

After September 30, 2009, the Veteran did not have severe postoperative residuals of a right shoulder arthroscopy rotator cuff repair, such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited), that required further convalescence.


CONCLUSION OF LAW

The criteria for extension of a temporary total rating based on surgical or other treatment of the post-operative right shoulder residuals necessitating convalescence, beyond September 30, 2009, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.30 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a June 2009 rating decision, the Veteran was granted a temporary total evaluation based on convalescence, following right shoulder surgery, to include arthroscopy rotator cuff repair, on March 15, 2009.  

An evaluation of 20 percent was assigned, effective May 1, 2009.

In a July 2009 rating decision, the RO granted an extension of the temporary total evaluation until July 31, 2009.  An evaluation of 20 percent was assigned, effective August 1, 2009.

In an August 2009 rating decision, the RO granted an extension of the temporary total evaluation until August 31, 2009.  An evaluation of 20 percent was assigned, effective September 1, 2009.

In an October 2009 rating decision, the RO granted another extension of the temporary total evaluation until September 30, 2009.  

An evaluation of 20 percent was assigned, effective October 1, 2009.

The Veteran seeks an extension of a temporary total convalescence rating for his right shoulder disability, pursuant to 38 C.F.R. § 4.30(b).  Specifically, he argues that his convalescence lasted until April 2010. 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. §§ 4.15, 4.16(b) (2015).  In the case of disability which is temporary in nature, such as that period of convalescence following surgery, the governing regulation provides for temporary total disability ratings during convalescence.  38 C.F.R. § 4.30 (2015). 

Temporary total ratings will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: (1) Surgery (including outpatient surgery after March 1, 1989) necessitating at least one month of convalescence; (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) Immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a) (2015).

Temporary total disability ratings are to commence on the day of hospital admission and continue for a period of one to three months from the first day of the month following hospital discharge or outpatient release.  See 38 C.F.R. § 4.30. 

Extensions of one to three months, beyond the initial three months, may be made under 38 C.F.R. § 4.30(a) (1), (2), or (3).  Extensions of one or more months up to six months beyond the initial six months period may be made only under 38 C.F.R. § 4.30(a)(2) or (3) upon the approval of the Adjudication Officer.  38 C.F.R. 
§ 4.30(b). 

Extensions beyond the initial three months may be made for a maximum of one year.  38 C.F.R. § 4.30(b) (2).

A temporary total convalescent rating contemplates only a temporary period of time required by a veteran to recover from the immediate effects of surgery.  38 C.F.R. § 4.30.  

Thereafter, any chronic residual disability after surgery is rated under the schedular criteria for the disability, and not rated under 38 C.F.R. § 4.30.

Notations in the medical record as to a claimant's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provisions of 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 291, 296-97 (1995); Felden v. West, 11 Vet. App. 427, 430 (1998).  Furthermore, the term "convalescence" does not necessarily entail in-home recovery.

VA treatment records from July 2009 show that the Veteran was still wearing a shoulder support.  In September 2009, he was no longer wearing or needing a shoulder support and he reported that his shoulder pain was gradually improving and his motion was good.  He also noted that he was attending occupational therapy twice a week.  During occupational therapy in October 2009, he complained of increased pain at mid-range.  He reported that he thought he was improving until his pain medication ran out.  In December 2009, he reported that his shoulder was getting better with time, and that he was continuing occupational therapy.  He also reported that he was not able to work as a truck driver.  He continued attending occupational therapy for additional strengthening of the shoulder until February 2010, when he did not show up for scheduled appointments.  In March 2010, he was advised that a new occupational therapy consultation was required to renew and continue therapy.  The record does not reflect that a new consultation was ordered.  

The Veteran was afforded a VA examination in October 2009.  He reported continued decreased range of motion in the right shoulder, secondary to pain, despite ongoing physical therapy.  He also complained of weakness and stiffness of the shoulder joint, and claimed that the right shoulder felt as if it would give way when he tried to lift items that were slightly heavy.  He was receiving ultrasound treatments since March 2009, which helped quite a bit, but had been discontinued at that time.  He continued to do physical therapy exercises for range of motion and strengthening.  He complained of pain of 4/10 at a minimum, which worsened to a sharp throbbing 6/10 with certain movements, such as abducting the arm more than 45 degrees and forward flexing the arm more than approximately 50 degrees.  He was treating his shoulder pain with medications, which helped.  

Physical therapy stretches also helped.  He denied dislocation or recurrent subluxation of the shoulder.  He reported functional impairment due to the right shoulder, in that his ability to perform activities of daily living was diminished 30-40 percent.  Specifically, he reported that it took him longer to bathe, was hard to wash his back, and was hard to clean himself after bowel movements.  He also claimed that everyday household activities took longer to perform.  He also reported that he had been unemployable since March of 2008 and that he was unable to return to his previous occupation as a truck driver.

On physical examination, there was no tenderness to palpation over the shoulder joint, no acromioclavicular tenderness, and no tenderness of the surgical scars, which were all well-healed.  There was no redness or increased warmth, and no visible deformities of the shoulders other than the healed surgical scars.  However, range of motion testing showed markedly diminished range of motion of the shoulder.  There was no evidence of further limitation of motion due to pain, weakness, stiffness or fatigability on repetitive testing.  There was mild atrophy of the deltoid muscles, but normal muscle mass of the remainder of the upper extremity.  Strength against resistance was diminished at the shoulder abductor and adductor at +4/5 due to complaints of pain in the shoulder joints with testing.  Hand coordination was normal.

The claims file contains a January 2010 letter from the Chief of orthopedic surgery at the St. Louis VA Medical Center, Dr. G.M., indicating that the Veteran would be unable to return to work until after the beginning of April 2010.  There is no explanation for the surgeon's opinion, and no clinical records showing treatment for the Veteran that may explain the surgeon's opinion.  

In accordance with the Board's October 2013 remand, an independent medical opinion was submitted in May 2014.  The medical officer opined that it is as least as likely as not that the Veteran's right shoulder healed within the normal timeframe expected for soft tissue repair procedures and removal of bony spurs in the joint space.  He noted that the surgical community agrees that initial (primary) soft tissue healing occurs along a 3 to 4 week time frame.  Primary bone healing occurs along a 6 to 9 week timeframe.  However, the remodeling phase of healing requires an additional 4 to 6 month for scar tissue remodeling and deposition of new linear fibrous tissue to form.  Since there is no medical evidence of postoperative complications, to include wound dehiscence, blood clots and/or infection in this case, the medical officer opined that it is as least as likely as not that the March to September timeframe, approximately 6 months, was an acceptable timeframe for healing.  

The medical officer also noted that the Veteran had been an unemployed truck driver since May 2008, long before his right shoulder surgery.  

The medical officer also acknowledged the January 2010 statement from G.M., MD noted above, which states that the Veteran was not able to return to work or resume his work duties until April 2010.  However, it was noted that the clinical file is silent for a correlating clinical examination by Dr.G.M.  

The medical officer also cited to an orthopaedic examination during VA treatment in December 2009, which revealed right shoulder forward elevation to 70 degrees, with pain at that point; forward elevation to 120 degrees; external rotation to approximately 45 degrees; abduction to approximately 90 degrees with pain at 50 degrees; 2+RUE pulses; and normal sensation to touch.  The Veteran reported that his shoulder was getting better and although he was still limited in the things he could do, the pain was improving.  The objective clinical findings indicated a slight reduction in forward flexion (70/90), external rotation (45/90), internal rotation (abduction (90/90)) and elevation to 120.  However, the clinical examinations were silent for scarring, infections, wound dehiscence, edema and/or neurological defects.  As such, the medical officer concluded that the surgical intervention was without complication and normal in its healing process.  Furthermore, it was noted that the postoperative notes were silent for the need of a shoulder brace or cast, necessity for house confinement, and/or need for a wheelchair or crutches.  Thus, the medical officer opined that it is less likely than not that the Veteran warrants extension of his convalescence period because the medical-based, objective clinical findings were consistent with an expected and normal rate of postoperative recovery.

The Veteran continued to experience severe pain, decreased range of motion and weakness in the right shoulder following his arthroscopic surgery, even with occupational therapy and ultrasound treatments.  Nevertheless, there still was no evidence of postoperative residuals of his right shoulder surgery, such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for use of a wheelchair or crutches (regular weight-bearing prohibited).  38 C.F.R. § 4.30(a) (2015).  The Board acknowledges the January 2010 statement from Dr. G.M., indicating that the Veteran was not able to return to work until April 2010.  However, as Dr. G.M. did not offer a rationale for his opinion, the Board finds that it lacks probative value.  

On the other hand, the May 2014 medical officer opinion noted above was based on a very thorough review of the claims file as well as a thorough review of the medical literature and research on the subject, and accompanied by an explanation of the rationale for the opinion.  As such, the Board finds the May 2014 medical officer opinion to be the most probative opinion of record.  For these reasons, the Board finds that an extension of the temporary total rating for the service-connected right shoulder disability, beyond September 30, 2009, is denied.

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R.  § 3.159 (2015).  For the issues decided in the instant document, VA provided adequate notice in a letter sent to the Veteran in March 2009.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c) (4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, VA and private treatment records.  Additionally, the Veteran was provided a proper VA examination in May 2009 and a medical officer opinion was submitted in May 2014, to evaluate his right shoulder disability and his claim.

As noted above, the Board remanded the claim in October 2013, to have the Veterans Service Center Manager obtain an opinion on the Veteran's need for convalescence beyond September 30, 2009.  As discussed further below, an independent medical opinion from a medical officer was submitted in May 2014 and the Board finds this opinion adequate to evaluate the Veteran's claim.  Accordingly, the Board finds that the remand instructions were thereby complied with.  Stegall v. West, 11 Vet. App. 268 (1998). 

In sum, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

ORDER

An extension of the temporary total disability rating for left bicep tendonitis beyond September 30, 2009, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


